Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Drawings
The drawing filed 4/14/2020 are accepted by the Examiner.
Claim Rejections - 35 USC § 112
Applicant’s amendment and arguments filed 2/15/2022 overcome the rejection of claims 13-19, as set forth by the office action mailed 1/22/2021.
Claim Rejections - 35 USC § 102
Applicant’s amendment and arguments filed 2/15/2022 overcome the rejection of claims 13 and 15 under 35 USC § 102, as set forth in the office action mailed 1/22/2021. It is agreed that the limitation added to claim 13 reciting “…where the frequency resolution is equal to a width of each frequency bin of a spectrum of the received signal…” is not taught or suggested by Sakimura et al, when taken alone or in combination with other art of record. Support for this limitation is found in paragraph [0048] of the specification of the present application.
The amendment to claim 15 incorporates subject matter previously indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645